        Case 3:16-cr-00440-WHA Document 321 Filed 03/15/21 Page 1 of 2
.   .
                                                            FILED
                                                            MAR 15 2021
                                                           SUSAN Y. SOONG
                                                       CLERK, U.S. DISTRICT COURT
                                                      NORTH DISTRICT OF CALIFORNIA
                                            FRESNO CA .936

                                        12 MAR 2021 PM 1                  L




               ~1()                                                           \\
                                                                  ..l..
   GC~ 1.®                                                         ,.v
                    o"i:,n"</1-_",~
                                                        ....,;:
~~ v,..~ \ ";,--t.sic" t~o~
                  ~~ \)\'o-<;.   «e,~
           s"0sv/.:J~e," o
         ~~'f:.., '1--c§
       e,~ K'<'-\)
       ~()~

                                             Si.._u.\-...,
                                                                                       Case 3:16-cr-00440-WHA Document 321 Filed 03/15/21 Page 2 of 2




                                                                                   "




                                                                                       \
